Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
The information disclosure statement (IDS) submitted on March 29, 2021 is being considered by the Examiner. 
Drawing
The drawing filed on March 29, 2021 is accepted by the Examiner. 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objection
Claims 1-16 are objected to because of the following minor informalities: in reference to claim 1 for instance: in page 48, line 7, right after the phrase “buffered temperature” include “in the solid or liquid mass”; in lines 11-12, insert the word “ambient” after the phrase “an instantaneous” and in lines 17-18: “the instantaneous ambient temperature.” Further, similar amendment is required in claims 8 and 13, and in the dependent claims wherever is appropriate. 
Claim rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (U.S. Patent No. 9,846,086, hereon Robinson) in view of Inagaki et al. (U.S. PAP 2016/0283086, hereon Inagaki). 
In reference to claim 1: Robinson discloses a system for monitoring and reporting internal refrigeration unit temperatures (see Robinson, Fig. 1 and abstract), the system comprising: 
A temperature measuring device for placement within a refrigeration unit (see Robinson, Fig. 1, RU, the temperature measuring device housed within an enclosure and having a first temperature sensor situated in a solid or liquid mass (see Robinson, Fig. 1, TP1, TP2, ....TPn), the first temperature sensor measures a buffered temperature within the refrigeration unit (temperatures measured in units 7, even though they are multiple temperatures, represent the fist temperature values from the respective substances units) and the temperature measuring device having a second temperature sensor (see Robinson, Tp3, which is situated to measure in unit 5 chamber, which is also set up to measure ambient or surrounding temperature outside unit 7) interfaced to ambient air within the refrigeration unit, the second temperature sensor measures an instantaneous temperature within the refrigeration unit (see Robinson, column 2, lines 47-55); 
A transmitter located within the refrigeration unit and operatively coupled to the first temperature sensor and the second temperature sensor, the transmitter periodically transmits the buffered temperature and the instantaneous temperature from the temperature measuring device (see Robinson, column 5, lines 38-53); 
A receiver device receives the buffered temperature and the instantaneous temperature, the receiver device is located outside of the refrigeration unit and the receiver device analyzes and records the buffered temperature and the instantaneous temperature (see Robinson, column 8, lines 44-59); and
A rechargeable battery provides electrical power to the temperature measuring device (see Robinson, column 9, lines 47-64); 
However, the system for monitoring and reporting internal refrigeration unit temperatures does not have a means for wirelessly recharging the rechargeable battery. 
Wireless charging of sensors and devices is a known system or means in most electronics applications, for instance, attachable devices with flexible display as disclosed in Inagaki have a means for wirelessly regarding the flexible device battery (see Inagaki, paragraph [0015], towards the middle). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the charging method taught by Robinson and incorporate a wireless recharging system or a rechargeable battery in order to provide a continuous and reliable power source in the absence of enough power to the sensors and transmitters with the refrigeration unit so that an accurate and reliable reading and data would be obtained without exposing the transportable goods to outside temperature variation that may spoil the transportable goods in Robinson refrigeration unit as disclosed. 
With regard to claims 2-3: Robinson in view of Inagaki does not explicitly teaches the manner and the concept described in the instant application; however, the wireless charging idea noted in Inagaki would have been well in the design concept noted in the instant claims. 
With regard to claim 7: Robinson in view of Inagaki further disclose that the solid and liquid mass is propylene glycol (see Robinson, column 6, lines 1-5). 
In reference to claim 8: see the analysis in reference to claim 1 above. 
With regard to claim 12: see claim 7 above. 
In reference to claim 13: see the analysis in reference to claim 1 above. 
With regard to claim 14: see claim 7 above. 
With regard to claim 15: Robinson in view of Inagaki further disclose that the second temperature sensor is interfaced to ambient air within the refrigeration unit (see Robinson, Fig. 1, unit Tp3, the ambient air inside chamber 5). 
With regard to claim 16: Robinson in view of Inagaki does not explicitly disclose a switching device; however, considering the combination of the two references as applied to in the process of recharging the rechargeable battery, a switching device would have been a necessary feature in order to compensate the lost charge level in the battery. 
Allowable Subject Matter
Claims 4-6 and 9-11 are objected to as being dependent upon a rejected and objected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because the specific design feature noted in claims 4 and 9 including the limitations in 5-6 and 10-11 are not described or anticipated by any of the references considered in the prosecution of the instant application. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Zou (U.S. PAP 2018/0058739) discloses transportable climate-controlled units for fulfillment of perishable goods. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857